       Case 4:20-cv-00725-BSM Document 4 Filed 06/11/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICKY ASHLEY                                                               PLAINTIFF
ADC #099718C

v.                        CASE NO. 4:20-CV-00725 BSM

DONALD J. TRUMP                                                          DEFENDANT

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 11th day of June, 2020.


                                                UNITED STATES DISTRICT JUDGE
